Attorney Grievance Commission of Maryland v. Angel Arturo Viladegut
Misc. Docket AG No. 54, September Term 2019

Attorney Discipline – Competence, Diligence, and Communication with Client –
Mishandling of Client Funds – Misrepresentation – Disbarment. Disbarment is the
appropriate sanction where an immigration attorney failed to represent numerous clients
competently and diligently and failed to communicate with them adequately concerning
their cases, made knowing and intentional misrepresentations to tribunals, his clients and
their family members, accepted fees he did not earn, failed to return unearned fees,
abandoned his clients, and failed to respond to Bar Counsel’s investigations of his clients’
complaints.

Maryland Attorneys’ Rules of Professional Conduct 19-301.1, 19-301.2, 19-301.3, 19-
301.4(a)&(b), 19-301.5(a)&(b), 19-301.15(a)&(d), 19-301.16(d), 19-303.3(a), 19-
308.1(a)&(b), 19-308.4(a), (c)&(d).
Circuit Court for Montgomery County
Case No. 477327
Argument waived/submitted on papers
                                                                                         IN THE COURT OF APPEALS
                                                                                              OF MARYLAND

                                                                                            Misc. Docket AG No. 54

                                                                                             September Term, 2019

                                                                                   ______________________________________

                                                                                      ATTORNEY GRIEVANCE COMMISSION OF
                                                                                                 MARYLAND

                                                                                                      V.

                                                                                          ANGEL ARTURO VILADEGUT

                                                                                   _____________________________________

                                                                                                    Barbera, C.J.,
                                                                                                    McDonald
                                                                                                    Watts
                                                                                                    Hotten
                                                                                                    Getty
                                                                                                    Booth
                                                                                                    Biran,

                                                                                                           JJ.

                                                                                   ______________________________________

                                                                                            Opinion by McDonald, J.

                                                                                   ______________________________________

                                                                                              Filed: March 29, 2021
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                      2021-04-06 10:47-04:00



Suzanne C. Johnson, Clerk
       This attorney disciplinary matter concerns Respondent Angel Arturo Viladegut, a

Maryland attorney who committed various violations of the rules of professional conduct

while providing immigration-related legal services in Maryland. Four immigration clients

complained, over a relatively short period of time, to Bar Counsel. Those complaints, as

documented by Bar Counsel, demonstrated a disturbing pattern of conduct in which Mr.

Viladegut charged a fee to represent a recent immigrant at risk of removal from the United

States, then did little or no work, and misrepresented the status of matters to the client and

immigration court with adverse consequences to the client.

       Mr. Viladegut was no more diligent in responding to the inquiries of Bar Counsel.

He did not cooperate with Bar Counsel’s investigation into his activities in Maryland, failed

to respond to discovery requests in this proceeding, did not appear at the evidentiary

hearing before the hearing judge, and did not respond to a show cause order as to whether

he wished to participate in oral argument in this matter before this Court.

       On March 1, 2021, after considering the matter on the papers submitted, we

disbarred Mr. Viladegut and assessed the costs of this proceeding against him. We now

explain the reasons why we took that action.

                                               I

                                        Background

A.     Procedural Context

       On December 17, 2019, the Attorney Grievance Commission, through Bar Counsel,

filed with this Court a Petition for Disciplinary or Remedial Action against Mr. Viladegut
alleging that he had violated various provisions of the rules of professional conduct. 1 In

particular, Bar Counsel alleged that Mr. Viladegut had violated Rules 1.1 (competence),

1.2(a) (scope of representation), 1.3 (diligence), 1.4(a) and (b) (communication), 1.5(a) and

(b) (fees), 1.15(a) and (d) (safekeeping property), 1.16(d) (declining or terminating

representation), 3.3(a) (candor to the tribunal), 8.1(a) and (b) (bar admission and

disciplinary matters), and 8.4(a), (c), and (d) (misconduct). Bar Counsel also alleged that

Mr. Viladegut had violated former Maryland Rule 16-606.1 (attorney trust account record-

keeping),2 but later withdrew that charge.

       Pursuant to Maryland Rule 19-722(a), we designated Judge John M. Maloney of the

Circuit Court for Montgomery County to conduct a hearing and to provide findings of fact

and conclusions of law. Thereafter, Mr. Viladegut was served with a summons, the

petition, and Bar Counsel’s discovery request for admissions of fact and genuineness of

documents. Mr. Viladegut failed to respond. The hearing judge entered an order of default

on August 24, 2020. Mr. Viladegut was issued a notice of the order of default but failed to

respond.


       1
         At the beginning of the pertinent time period, these rules were part of the Maryland
Lawyers’ Rules of Professional Conduct (“MLRPC”) and codified in an appendix to
Maryland Rule 16-812. Effective July 1, 2016, the MLRPC were renamed the Maryland
Attorneys’ Rules of Professional Conduct (“MARPC”) and recodified in Title 19 of the
Maryland Rules. Presumably because Mr. Viladegut’s conduct straddled the effective date
of the recodification, Bar Counsel charged both the MLRPC and MARPC versions of the
alleged violations. For ease of reference, we will use only the shorter designations of the
MLRPC – i.e., Rule 1.1 in lieu of Maryland Rule 19-301.1. See Maryland Rule 19-
300.1(22).
       2
           Effective July 1, 2016, this rule was recodified as Maryland Rule 19-407.



                                              2
       The hearing judge conducted an evidentiary hearing on October 19, 2020. Bar

Counsel appeared, but Mr. Viladegut did not. Pursuant to Maryland Rule 2-424(b), the

matters set forth in Bar Counsel’s request for admissions of fact and genuineness of

documents were deemed admitted and received into evidence. At the hearing, Bar Counsel

also submitted additional documents, which were admitted into evidence. On November

30, 2020, the hearing judge issued an opinion containing his findings of fact and

conclusions of law, as well as his findings concerning aggravating and mitigating

circumstances. Neither party filed exceptions. We considered the matter on the papers

submitted, without oral argument.3

B.     Facts

       As no exceptions have been filed, we treat the hearing judge’s findings of fact as

established. Maryland Rule 19-741(b)(2)(A). We summarize below those findings of fact

as they pertain to the violations alleged in the petition.

       1.      Mr. Viladegut’s Law Practice

       Mr. Viladegut has been a member of the Maryland Bar since December 13, 2012.

At all times relevant to the current action, he maintained an office for his legal practice in

Silver Spring, Maryland.




       3
         On January 15, 2021, Bar Counsel filed a request to waive oral argument; Mr.
Viladegut did not respond. We then entered an order directing Mr. Viladegut to show cause
as to why oral argument should be held; Mr. Viladegut again did not respond. On March
1, 2021, we granted Bar Counsel’s request.



                                               3
       2.     Representation of Anny Mestichelli and her son, DM

       On March 25, 2015, Anny Mestichelli entered the United States through Texas with

her one-year-old son, DM,4 fleeing domestic violence in Honduras.                They were

apprehended by immigration agents and placed in removal proceedings. While those

proceedings were pending, Ms. Mestichelli and DM were released, and they traveled to

Maryland to live with Ms. Mestichelli’s family in Silver Spring. The removal proceedings

were transferred from an immigration court in Texas to one in Baltimore.

       The immigration court in Baltimore mailed notices for a master calendar hearing

scheduled for June 17, 2015. Ms. Mestichelli did not receive the notices because they listed

an incorrect apartment number. As a result, Ms. Mestichelli did not attend the June 17

hearing, and the immigration court ordered that she and DM be removed from the United

States. On August 24, 2016, Ms. Mestichelli was detained by immigration agents in

connection with a report filed with Interpol by her estranged husband that Ms. Mestichelli

had kidnapped DM. At that time, Ms. Mestichelli learned about the immigration court’s

removal order.

       On August 25, 2016, Ms. Mestichelli’s mother met with Mr. Viladegut about her

daughter’s case. Mr. Viladegut agreed to represent Ms. Mestichelli in immigration court




       4
         Although there is no indication that anyone’s identities were placed under seal
during the evidentiary hearing, in his opinion the hearing judge used initials for individuals
younger than 18 years old. We adopt the same convention.



                                              4
for $500 per hearing, as well in the Interpol investigation.5 The hearing judge found that

the terms of this agreement were not memorialized in a retainer agreement or other writing.

       On August 30, 2016, Mr. Viladegut filed with the immigration court an emergency

motion to reopen Ms. Mestichelli’s removal proceedings and to stay her deportation

pending a hearing on the merits. Despite the earlier agreement with Ms. Mestichelli’s

mother to represent Ms. Mestichelli for $500 per hearing, Mr. Viladegut’s motion stated in

both its caption and text that he was representing Ms. Mestichelli pro bono.           The

immigration court granted the motion, and Ms. Mestichelli’s mother then paid Mr.

Viladegut $1,500 for the three hearings that Mr. Viladegut anticipated would occur in his

representation of Ms. Mestichelli. Mr. Viladegut provided Ms. Mestichelli’s mother with

a receipt for the payment, which she subsequently lost.

       On September 26, 2016, Ms. Mestichelli was released from detention, and a master

calendar hearing was scheduled for October 31, 2016. In mid-October, Ms. Mestichelli

and her mother met with Mr. Viladegut to discuss Ms. Mestichelli’s case. Mr. Viladegut

agreed to file an asylum application on behalf of Ms. Mestichelli, as well as custody and

visa applications for DM. He stated that these services would cost $7,000 plus costs and

that Ms. Mestichelli could pay in installments. The hearing judge found that, as with the

earlier agreement with Ms. Mestichelli’s mother, Mr. Viladegut did not memorialize the

terms of this agreement in a retainer agreement or other writing.



       5
        Ms. Mestichelli’s husband withdrew the kidnapping report on August 25, 2016.
Mr. Viladegut confirmed that fact by calling Interpol on August 26, 2016.



                                             5
       On October 31, 2016, Ms. Mestichelli and her family paid Mr. Viladegut $1,500.6

That same day, Mr. Viladegut and Ms. Mestichelli were scheduled to appear before the

immigration court for the master calendar hearing. Immediately prior to the hearing, Mr.

Viladegut asked Ms. Mestichelli to sign an asylum application, which he then submitted to

the court. Ms. Mestichelli did not have an opportunity to review the application before its

submission. Upon reviewing it a few days later, she noted numerous errors, including that

it listed her last name and address incorrectly and that it indicated she was from Guatemala

instead of Honduras.

       At the October 31, 2016, master hearing, Mr. Viladegut informed the immigration

court that he would file a petition for special immigrant juvenile status (“SIJS”)7 on DM’s

behalf in the Circuit Court for Montgomery County. The hearing judge found that Mr.

Viladegut never filed an SIJS petition on DM’s behalf.

       In January 2017, Ms. Mestichelli and her parents met with Mr. Viladegut to discuss

whether Ms. Mestichelli could apply for a work visa. Mr. Viladegut asked Ms. Mestichelli

to sign a blank application, which he said he would fill in later.




       6
           Thereafter they made monthly payments of $200 to Mr. Viladegut.
       7
         Special immigrant juvenile status is an immigration classification designed to
provide “humanitarian protection for abused, neglected, or abandoned child immigrants.”
Romero v. Perez, 463 Md. 182, 187-89 (2019). An application for such status involves two
primary steps: (1) an order from a state juvenile court that makes certain findings
concerning the child’s eligibility for such status and (2) a petition to the United States
Citizenship and Immigration Services that includes the state court order and other
supporting documentation. Id.



                                              6
       On February 4, 2017, Ms. Mestichelli and her parents met with Mr. Viladegut again.

By this time, Ms. Mestichelli had become pregnant. Mr. Viladegut asked the parents to

leave the room. According to Ms. Mestichelli, he then touched her in an inappropriate

manner and stated that the pregnancy “decimated” her case but that he would give her a

second chance.

       Ms. Mestichelli’s next hearing in immigration court was scheduled for April 10,

2017, and as that date approached, she called Mr. Viladegut to prepare. Mr. Viladegut told

her he was unable to meet due to his own parents’ medical issues. Mr. Viladegut failed to

inform Ms. Mestichelli that her hearing had in fact been postponed until April 17, 2018 –

a fact that she discovered when she called the immigration court.

       In June 2017, Ms. Mestichelli met with Mr. Viladegut concerning DM’s SIJS

petition. Mr. Viladegut told Ms. Mestichelli that he would charge $2,000 for that petition

and visa application, and she paid him $165 at that time. Ms. Mestichelli asked Mr.

Viladegut for a copy of DM’s SIJS petition. Mr. Viladegut responded that he would need

to obtain a copy from the court.

       The hearing judge found that Mr. Viladegut misled Ms. Mestichelli about the status

of DM’s SIJS petition until the end of July 2017, when Ms. Mestichelli independently

determined that Mr. Viladegut had not submitted the SIJS petition. She then asked Mr.

Viladegut for an accounting of work performed on her behalf. Mr. Viladegut failed to

provide any accounting.

       On August 3, 2017, Ms. Mestichelli terminated Mr. Viladegut as her attorney. She

retained successor counsel on October 3, 2017. In December 2017, Ms. Mestichelli


                                            7
repeatedly asked Mr. Viladegut for papers related to her case. Mr. Viladegut responded by

telling Ms. Mestichelli to contact his secretary, who told Ms. Mestichelli that they could

not find her file. When Ms. Mestichelli again tried to reached Mr. Viladegut, he failed to

respond.

      The hearing judge found that Ms. Mestichelli and her family paid Mr. Viladegut a

total of $4,315 and that he failed to deposit or maintain those funds in an attorney trust

account until earned.

      3.     Representation of AB

      On June 16, 2015, 17-year-old AB entered the United States through Texas, having

left El Salvador to join her mother who lived in Maryland. AB was apprehended by

immigration agents in Texas and placed in removal proceedings. While those removal

proceedings were pending, AB was released on August 18, 2015, and sent to Maryland to

live with her mother. Before being released, AB sought to have her removal proceedings

transferred from an immigration court in Texas to one in Baltimore.

      Approximately a week after AB arrived in Maryland, AB’s mother met with Mr.

Viladegut regarding her daughter’s case. Mr. Viladegut agreed to represent AB in her

immigration case. AB’s mother paid Mr. Viladegut $50 in cash and signed a retainer

agreement. Mr. Viladegut did not provide AB’s mother with a copy of the agreement.

      Despite AB’s motion to transfer her case to Maryland, on August 27, 2015, the

immigration court in Texas issued a notice for AB to appear for a master calendar hearing

on September 8, 2015. AB never received this notice because it listed her address

incorrectly. The hearing judge found that, despite having agreed to represent AB in the


                                            8
matter, Mr. Viladegut had not entered his appearance in her immigration case or attempted

to determine its status during the intervening two months. As a result, neither AB nor Mr.

Viladegut attended the September 8 hearing.         The immigration court ordered AB’s

removal, which she received notice of on September 11, 2015.

       Later in September 2015, AB’s mother met with Mr. Viladegut regarding AB’s

removal order. AB’s mother paid Mr. Viladegut another $500. Mr. Viladegut told AB’s

mother that he would appeal the immigration court’s removal order and the underlying

determination that AB should be deported. On January 8, 2016, Mr. Viladegut attempted

to file with the immigration court a notice of appearance and emergency motion to reopen

AB’s removal proceedings and to stay her deportation pending a hearing on the merits.

The immigration court rejected the filing.        In a form notice sent to Mr. Viladegut

identifying the deficiency that resulted in the rejection of his filing, the immigration court

had checked a box stating: “Please review practice manual. Require current E-28, include

party address. E-28 exhibit.” The hearing judge found that Mr. Viladegut failed to take

any action to amend and re-file the emergency motion for approximately two months.

       On March 15, 2016, Mr. Viladegut refiled with the immigration court in Texas his

notice of appearance form and emergency motion to reopen AB’s removal proceedings and

stay her deportation pending a hearing on the merits. Despite already having received $550

for representing AB, Mr. Viladegut’s motion noted in both its caption and text that he was

representing AB pro bono. The hearing judge found that this statement in the motion was

knowingly and intentionally false.




                                              9
       The immigration court granted the motion and set a master calendar hearing in AB’s

case for May 25, 2016. The hearing judge found that Mr. Viladegut did not advise AB of

the new hearing date. Sometime prior to the May 25 hearing, Mr. Viladegut filed an

emergency motion to change the venue from Texas to Maryland. That filing was not

received by the immigration court until the day of the May 25 hearing. It also erroneously

listed what apparently was the name of a different client and included an incorrect address

for AB. The hearing judge found that Mr. Viladegut failed to tell AB that he had filed the

motion or that it contained errors. Mr. Viladegut did not attend the May 25 hearing.

Without ruling on the motion to change venue, the Texas immigration court ordered AB’s

removal for a second time. The hearing judge found that Mr. Viladegut failed to advise

AB or her mother of this removal order.

       On July 13, 2016, the immigration court rejected the motion to change venue. The

form deficiency notice stated: “Please review the practice manual.         This case was

transferred to Houston Immigration Court.” Sometime later in July, Mr. Viladegut’s

assistant called AB’s mother and asked that she make an additional payment towards Mr.

Viladegut’s fees. AB’s mother paid another $400 and requested an update on AB’s case.

Mr. Viladegut responded that “all was well.” Between August 26, 2016, and January 25,

2017, AB’s mother repeatedly texted Mr. Viladegut for updates on AB’s case. Mr.

Viladegut provided neither AB nor her mother with any substantive information regarding

AB’s case.

       In December 2017, AB’s mother retained successor counsel for AB, and learned,

for the first time, that AB’s removal had been ordered for a second time in May 2016. After


                                            10
retaining new counsel for AB, her mother wrote Mr. Viladegut on December 5, 2017, to

inform him of successor counsel and requested a copy of AB’s file. Successor counsel also

wrote to Mr. Viladegut, requesting a copy of AB’s file as well as an explanation as to why

AB was ordered removed in May 2016. The hearing judge found that Mr. Viladegut did

not respond to the requests for AB’s file or otherwise take any action on AB’s case after

filing the emergency motion to change venue in 2016. Successor counsel eventually had

to file a Freedom of Information Act (“FOIA”) request with U.S. Citizenship and

Immigration Services to obtain a copy of AB’s file.

      4.     Representation of the Garay Family

      In 2005, Ana Ramona Garay entered the United States, having left El Salvador and

traveled to Maryland. At the time, Ms. Garay left her 10-year-old daughter, SG, and seven-

year-old son, AG, with their aunt in El Salvador. In 2013, SG entered the United States,

was apprehended by immigration agents, and was later released and joined her mother in

Maryland. Sometime after SG entered the United States, AG followed, was apprehended

by immigration agents, and was also released to join his mother and sister in Maryland.

      On November 24, 2014, Ms. Garay and SG appeared before the immigration court

in Baltimore for a master calendar hearing. SG requested a continuance to obtain counsel,

and the court continued the hearing to March 25, 2015. At that time, Ms. Garay was

introduced to Mr. Viladegut. Approximately one week later, Ms. Garay met with Mr.

Viladegut to discuss her children’s cases. Mr. Viladegut told Ms. Garay that SG and AG

qualified for SIJS. Ms. Garay retained Mr. Viladegut to represent SG and AG and paid




                                           11
him $1,000 to begin work on their cases. The terms of Mr. Viladegut’s representation were

not memorialized in a retainer agreement or other writing.

       On March 25, 2015, Ms. Garay paid Mr. Viladegut an additional $1,000. That same

day, Ms. Garay, SG, AG, and Mr. Viladegut appeared before the immigration court for a

master calendar hearing. Mr. Viladegut told the court he intended to file SIJS petitions for

SG and AG during the following week. The immigration court originally scheduled a

status hearing for July 15, 2015, but later continued it to July 20, 2015. Mr. Viladegut did

not file SG and AG’s SIJS petitions in the Circuit Court for Montgomery County until the

day of the status hearing in immigration court – July 20, 2015.

       On July 20, 2015, Ms. Garay and Mr. Viladegut appeared before the immigration

court for the status hearing. Mr. Viladegut told the immigration court he had just “re-filed”

the SIJS petitions because there were some issues with the “documentation.”             The

immigration court scheduled another status hearing for February 18, 2016. After the

hearing, Ms. Garay paid Mr. Viladegut another $1,000.

       The hearing judge found that there was no evidence to support Mr. Viladegut’s

statement to the immigration court on July 20, 2015 that he had previously filed the SIJS

petitions in State court. The hearing judge also found that Mr. Viladegut’s statements to

the immigration court were knowingly false and intentionally misleading to conceal Mr.

Viladegut’s neglect in filing the SIJS petitions.

       Later in 2015, Ms. Garay and AG met with Mr. Viladegut in his office. Mr.

Viladegut told Ms. Garay that her children’s cases were advancing. Ms. Garay paid Mr.

Viladegut another $1,000.


                                             12
      On November 23, 2015, the Circuit Court for Montgomery County issued a Notice

of Contemplated Dismissal of SG and AG’s SIJS petitions pursuant to Maryland Rule 2-

507 for lack of prosecution. On December 18, 2015, Mr. Viladegut moved to defer the

dismissal. The court granted that motion on January 12, 2016.

      In late 2015, Ms. Garay made numerous attempts to contact Mr. Viladegut. Mr.

Viladegut failed to respond. When Ms. Garay went to Mr. Viladegut’s office to get an

update, Mr. Viladegut said that he had filed the necessary paperwork for SG and AG’s SIJS

petitions, and he requested another payment. Ms. Garay paid him another $500.

      Mr. Viladegut requested a continuance of the February 18, 2016 status hearing due

to illness. The immigration court granted the request and continued the matter to a master

calendar hearing on January 19, 2017. In the meantime, on May 19, 2016, the Circuit Court

for Montgomery County dismissed SG and AG’s SIJS petitions, without prejudice, for lack

of prosecution.

      The hearing judge found that Mr. Viladegut failed to notify Ms. Garay of the

dismissal of the SIJS cases. Mr. Viladegut moved to vacate the dismissal. That motion

was granted by the Circuit Court on July 7, 2016. The hearing judge found that, despite

the reinstatement of SG and AG’s SIJS petitions, Mr. Viladegut failed to take any action.

      On November 14, 2016, the Circuit Court again dismissed the SIJS petitions,

without prejudice, for lack of prosecution. The hearing judge found that Mr. Viladegut did

not notify Ms. Garay of that second dismissal or move to vacate it.

      On January 19, 2017, Ms. Garay and Mr. Viladegut appeared before the

immigration court for a master calendar hearing. During the hearing, Mr. Viladegut told


                                            13
the immigration court he had not yet received a hearing date from the Circuit Court for SG

and AG’s SIJS petitions which, in fact, the Circuit Court had dismissed two months earlier.

The immigration court scheduled another status hearing for November 28, 2017. On the

day of the January 19 hearing, Ms. Garay paid Mr. Viladegut another $1,000.

       On November 28, 2017, Mr. Viladegut appeared before the immigration court for

the status hearing and again told the court that SG and AG’s SIJS petitions were still

pending in State court. Thereafter, Ms. Garay periodically tried to contact Mr. Viladegut

about the status of SG and AG’s SIJS petitions. Mr. Viladegut failed to respond. When

Ms. Garay went to Mr. Viladegut’s office to get an update, she learned that his office had

moved to another location.

       In April 2018, Ms. Garay retained successor counsel, who wrote to Mr. Viladegut

requesting SG and AG’s files. Mr. Viladegut did not respond.

       The hearing judge found that, in total, Ms. Garay paid Mr. Viladegut $5,5008 and

that he failed to deposit or maintain those funds in an attorney trust account until earned.

The hearing judge also found that Mr. Viladegut failed to provide Ms. Garay with an

invoice for his services or otherwise to account for his time.

       5.     Representation of Carlos Arturo Garcia Lemus

       On May 1, 2006, Carlos Arturo Garcia Lemus entered the United States through

Texas, having left El Salvador to join his family in Maryland. On or about June 29, 2018,


       8
         Although the record supports the hearing judge’s findings as to the total amount
paid to Mr. Viladegut by Ms. Garay, there appear to be some discrepancies as to the precise
dates on which those payments were paid.



                                             14
Mr. Lemus was arrested in Maryland and charged with driving on a suspended license.

Because of his immigration status, he was detained and placed in removal proceedings.

Mr. Lemus was scheduled for a hearing before the immigration court on August 27, 2018.

       In July 2018, Mr. Lemus’ wife retained Mr. Viladegut to represent her husband in

his immigration case. Mr. Viladegut told Mr. Lemus’ wife that he would file an asylum

application on her husband’s behalf, based on Mr. Lemus’ fear of returning to El Salvador.

During the course of her interactions with Mr. Viladegut, Mr. Lemus’ wife paid him a total

of $1,200 to represent her husband. Mr. Viladegut filed an asylum application on behalf

of Mr. Lemus in August 2018, and the immigration court scheduled a hearing on the

application for December 3, 2018.

       Between July and September 2018, Mr. Lemus’ wife called and texted Mr.

Viladegut on numerous occasions asking for updates on her husband’s case. Mr. Viladegut

responded by text stating, among other things, that “all is going well” or “the case is moving

forward.” Mr. Viladegut also dissuaded her from calling him, telling her “please don’t call

me unless it’s an emergency.”

       Frustrated with Mr. Viladegut’s failure to respond to her requests for information,

Mr. Lemus’ wife retained successor counsel on October 5, 2018, to represent her husband.

On October 17, 2018, with the assistance of successor counsel, Mr. Lemus’ wife wrote to

Mr. Viladegut asking for her husband’s file and the return of any unused portion of the

$1,200 she had paid him. Mr. Viladegut did not respond. Successor counsel eventually

had to file a FOIA request with the Executive Office for Immigration Review to obtain a

copy of Mr. Lemus’ file. Successor counsel did not obtain a copy of Mr. Lemus’ file until


                                             15
early December 2018, just before the December 3, 2018 hearing. Mr. Lemus’ asylum

application was denied, he was ordered removed, and he was deported to El Salvador on

January 7, 2019.

       6.     Mr. Viladegut Fails to Respond to Bar Counsel’s Inquiries

       Complaint by Ms. Mestichelli

       Ms. Mestichelli filed a complaint concerning Mr. Viladegut with Bar Counsel on

February 14, 2018. On February 22, 2018, Bar Counsel wrote to Mr. Viladegut and

requested a response by March 15, 2018. The hearing judge found that Mr. Viladegut

failed to respond either to that letter or to three follow-up letters sent on April 5, May 30,

and June 18, 2018.

       On June 28, 2018, an investigator for Bar Counsel attempted to hand deliver copies

of Bar Counsel’s prior letters concerning the Mestichelli complaint to Mr. Viladegut at his

home. The investigator spoke with Mr. Viladegut’s father, who confirmed that Mr.

Viladegut lived at that address and agreed to give the letters to him. Later that day, Mr.

Viladegut left a voicemail for the investigator and stated he had not previously received

the letters. He also asked for an extension of time until July 2, 2018, to respond to the

complaint. He did, however, provide a brief response that same day by email. In the email

he stated, among other things, that he had worked on Ms. Mestichelli’s case “without

payment.” He also stated that he planned to collect all supporting information for his

response to the complaint by July 1, 2018. The hearing judge found that Mr. Viladegut’s

statement that he was working on the case without payment to be “knowingly false and

intentionally misleading.” Mr. Viladegut did not provide any additional information in


                                             16
response to the Mestichelli complaint by July 2, 2018. Bar Counsel wrote to Mr. Viladegut

three more times on July 10, August 9, and September 5, 2018, requesting further

information. The hearing judge found that Mr. Viladegut failed to respond to those letters.

      Complaint by AB’s Mother

      AB’s mother filed a complaint concerning Mr. Viladegut with Bar Counsel on June

29, 2018. On July 13, 2018, Bar Counsel wrote to Mr. Viladegut and requested a response

to the complaint by July 26, 2018. The hearing judge found that Mr. Viladegut failed to

respond either to that letter or to two follow-up letters sent on August 22 and September

28, 2018.

      Complaint by Ms. Garay

      Ms. Garay filed a complaint concerning Mr. Viladegut with Bar Counsel on July 9,

2018. On July 18, 2018, Bar Counsel wrote to Mr. Viladegut and requested a written

response to the complaint by August 1, 2018. The hearing judge found that Mr. Viladegut

failed to respond either to that letter or to two follow-up letters sent on August 20 and

September 28, 2018.

      Acknowledgment of Complaints and Failure to Respond

      On November 11, 2018, an investigator for Bar Counsel delivered copies of Bar

Counsel’s letters regarding the complaints filed by Ms. Mestichelli, AB’s mother, and Ms.

Garay to Mr. Viladegut at his home. Mr. Viladegut responded by email, asking for an

extension of time to respond until December 18, 2018. The hearing judge found that Mr.

Viladegut did not thereafter respond to any of the complaints.




                                            17
       Complaint by Mr. Lemus’ Wife

       Mr. Lemus’ wife filed a complaint concerning Mr. Viladegut with Bar Counsel on

October 29, 2018. On November 2, 2018, Bar Counsel wrote to Mr. Viladegut and

requested a written response no later than November 21, 2018. The hearing judge found

that Mr. Viladegut failed to respond to that letter as well as two follow-up letters sent on

January 2 and April 19, 2019.

       On June 25, 2019, an investigator for Bar Counsel spoke with Mr. Viladegut by

phone. Mr. Viladegut said he could not recall if he had received Bar Counsel’s prior letters.

The investigator emailed the complaint of Mr. Lemus’ wife as well as Bar Counsel’s prior

letters to Mr. Viladegut. Mr. Viladegut said he would respond to Bar Counsel by July 5,

2019. The hearing judge found that Mr. Viladegut failed to respond.

                                             II

                    Violations of the Rules of Professional Conduct

       The hearing judge concluded that Mr. Viladegut had committed all of the alleged

violations pursued by Bar Counsel.9 Neither Bar Counsel nor Mr. Viladegut excepted to

these conclusions. We review the hearing judge’s conclusions de novo. Maryland Rule

19-741(b)(1).




       9
        As noted earlier, Bar Counsel withdrew the alleged violation of former Maryland
Rule 16-606.1 (attorney trust account recordkeeping).



                                             18
       Failing to Meet Basic Standards of Representation

       The rules of professional conduct require a lawyer to:             provide competent

representation – i.e., apply the legal knowledge, skill, thoroughness and preparation

reasonably necessary for the representation (Rule 1.1); abide by direction received from

the client (Rule 1.2); act with reasonable diligence and promptness in representing the

client (Rule 1.3); and ensure that the client is reasonably informed about the status of the

matter, comply with the client’s reasonable requests for information, and explain a matter

to the extent reasonably necessary for the client to make informed decisions (Rule 1.4).

Conduct that violates one of these rules almost inevitably violates one or more of the others.

Mr. Viladegut violated all four of these rules in his representation of Ms. Mestichelli and

DM, AB, SG and AG, and Mr. Lemus.

       Mr. Viladegut violated Rule 1.1 by failing to keep his clients notified of their court

dates, failing to appear on their behalf, and failing to adequately pursue the appropriate

relief. Attorney Grievance Comm’n v. Aita, 458 Md. 101, 132 (2018); see also Attorney

Grievance Comm’n v. Gage-Cohen, 440 Md. 191, 197 (2014) (holding that an attorney,

even if knowledgeable, provides “incompetent representation if [the attorney] is not

thorough or is unprepared”).

       Mr. Viladegut failed to keep Ms. Mestichelli apprised of the status of her and DM’s

case, including court dates, and either failed to pursue relief altogether (in the case of DM’s

SIJS petition) or pursued it with insufficient thoroughness or preparation (in the case of

Ms. Mestichelli’s error-ridden asylum application). He also failed to appear on AB’s

behalf at the master calendar hearings on September 8, 2015, and May 25, 2016 – absences


                                              19
that resulted in the immigration court ordering AB’s removal. He failed to inform AB or

her mother that AB had been ordered removed from the country the second time. He also

delayed filing SG and AG’s SIJS petitions in State court and failed to pursue them in a

timely manner – dilatory conduct that resulted in their cases being dismissed by the Circuit

Court. Further, he failed to inform Ms. Garay of the status of those petitions at any time.

Lastly, after Mr. Lemus’ wife retained him for her husband’s immigration case, Mr.

Viladegut failed to advance the case and deflected her inquiries about its progress with

vague and inaccurate assurances.

        Mr. Viladegut violated Rule 1.2 through much of the same conduct. Despite

agreeing to pursue various avenues of relief that were the objectives of his representation

of these clients, he failed to do so or to consult with the clients as to other options.

        Mr. Viladegut violated Rule 1.3 by failing to make meaningful efforts to advance

the cases of any of these clients. Attorney Grievance Comm’n v. De La Paz, 418 Md. 534,

554 (2011) (an attorney violates Rule 1.3 if the attorney does “nothing whatsoever to

advance the client’s cause or endeavor”). The record reflects multiple instances in which

Mr. Viladegut failed to act for his client altogether, filed papers with erroneous

information, or made filings that effectively did little or nothing to advance the client’s

case.

        Mr. Viladegut violated Rule 1.4 by failing to adequately communicate with his

clients and keep them informed of the status of their cases, even when they made repeated

efforts to contact him. See Attorney Grievance Comm’n v. Kwarteng, 411 Md. 652, 658

(2009). Mr. Viladegut failed to relay negative developments in Ms. Mestichelli’s, AB’s,


                                              20
and SG and AG’s cases, and thereby prevented the clients from making informed decisions

about how to pursue their cases. The failure to communicate with Mr. Lemus’ wife, or the

successor counsel she retained for her husband, despite their numerous attempts to contact

him, impeded Mr. Lemus’ efforts to remain in the United States and contributed to the

ultimate decision to deport him.

       Violation Related to Termination of Representation

       Rule 1.16(d) requires a lawyer to protect a client’s interests when terminating

representation. It provides:

         (d) Upon termination of representation, a lawyer shall take steps to the
         extent reasonably practicable to protect a client’s interests, such as
         giving reasonable notice to the client, allowing time for employment of
         other counsel, surrendering papers and property to which the client is
         entitled and refunding any advance payment of fee or expense that has
         not been earned or incurred. The lawyer may retain papers relating to
         the client to the extent permitted by other law.

An attorney violates Rule 1.16(d) when the attorney abandons representation of a client,

fails to return records, and refuses to communicate with the client or successor counsel.

Attorney Grievance Comm’n v. Logan, 390 Md. 313, 318-19 (2005). Mr. Viladegut

violated Rule 1.16(d) in his representation of Ms. Mestichelli and DM, AB, SG and AG,

and Mr. Lemus. Although Mr. Viladegut did not explicitly terminate his representation of

any of these clients, he effectively abandoned each of them by ceasing to respond to their

inquiries or to pursue their cases. In addition, he did not respond to successor counsel’s

requests for records or communicate generally with the clients or their successor counsel

after abandoning the clients.




                                           21
       Mishandling Money Matters

       Mr. Viladegut violated the rules of professional conduct, both in the amount of fees

charged and in the disposition of the fee payments that he received.

       Rule 1.5(a) provides, in pertinent part, that “[a] lawyer shall not make an agreement

for, charge, or collect an unreasonable fee or an unreasonable amount for expenses.” The

reasonableness of a fee is not measured solely at the outset of the representation; indeed,

an otherwise reasonable fee can become unreasonable if the lawyer fails to earn it. Attorney

Grievance Comm’n v. Garrett, 427 Md. 209, 224 (2012) (an otherwise reasonable fee

became unreasonable because of the attorney’s neglect of the client’s matter and

abandonment of the client’s representation); Attorney Grievance Comm’n v. Patterson, 421

Md. 708, 732 (2011) (an otherwise reasonable fee became unreasonable because of the

attorney’s lack of competence and diligence in representing the client).

       Mr. Viladegut violated Rule 1.5(a) in his representation of Ms. Mestichelli and DM,

AB, SG and AG, and Mr. Lemus. As discussed above, Mr. Viladegut did not act with

competence and diligence in representing these clients, misled them as to the status of their

cases, and effectively abandoned them. The fees that Mr. Viladegut charged and received

for each matter, whether or not they were reasonable for the representation he promised,

became unreasonable when Mr. Viladegut failed to earn them by neglecting to perform the

work necessary to advance the cases of those clients.

       Rule 1.15(a) requires, in pertinent part, that a lawyer “hold property of clients or

third persons that is in a lawyer’s possession in connection with a representation separate



                                             22
from the lawyer’s own property.” In particular, the rule requires that funds be kept in an

attorney trust account. See Attorney Grievance Comm’n v. Hamilton, 444 Md. 163, 188

(2015). Rule 1.15(d) further requires that “a lawyer shall deliver promptly to the client …

any funds or other property that the client … is entitled to receive and, upon request by the

client …, shall render promptly a full accounting regarding such property.”

       Mr. Viladegut violated Rule 1.15 in his representation of Ms. Mestichelli and DM,

AB, SG and AG, and Mr. Lemus. He failed to deposit and maintain funds for any of these

clients in an attorney trust account until earned. He also failed to provide an invoice for

his services or otherwise account for these funds. He did not respond to requests for the

return of unearned portions of those funds and thus improperly retained those funds.

       Lack of Candor and Truthfulness with Bar Counsel and Others

       Mr. Viladegut violated several rules that prohibit lawyers from making statements

or engaging in conduct involving falsehoods or deceit.

       Rule 3.3 provides that “[a]n attorney shall not knowingly … make a false statement

of fact or law to a tribunal or fail to correct a false statement of material fact or law

previously made to a tribunal by the attorney.”

       Mr. Viladegut violated Rule 3.3 in his representation of Ms. Mestichelli and DM,

AB, and SG and AG. Mr. Viladegut’s filings in his representation of Ms. Mestichelli and

DM, as well as in his representation of AB, indicated that he was representing those clients

pro bono, even though he had already accepted fees in both of those cases. He thus made

false statements to the immigration court in those cases. He also told the immigration court

in SG and AG’s cases that their SIJS petitions had been “re-filed” in State court at a time


                                             23
when in fact the petitions were filed for the first time that same day.         Further, he

misrepresented to the immigration court, on two later occasions, that the SIJS petitions

were pending or awaiting a hearing date, when in fact they had been dismissed.

       Rule 8.1 provides that “an attorney … in connection with a disciplinary matter, shall

not … (a) knowingly make a false statement of material fact; or (b) … knowingly fail to

respond to a lawful demand for information from an admissions or disciplinary authority

….” Failure to respond to an inquiry in a timely manner may violate the rule. See Attorney

Grievance Comm’n v. Butler, 441 Md. 352 (2015) (attorney violated Rule 8.1(b) by failing

to respond to Bar Counsel for two months).

       Mr. Viladegut violated Rule 8.1 with respect to Bar Counsel’s inquiries about all of

the complaints filed by his former clients or their family members. Bar Counsel wrote to

Mr. Viladegut on at least 15 separate occasions requesting information regarding those

complaints.   Mr. Viladegut either failed to respond to these requests altogether or

responded without providing any significant information. Mr. Viladegut also told Bar

Counsel that he was representing Ms. Mestichelli “without payment,” which the hearing

judge found to be knowingly false and intentionally misleading.

       Rule 8.4(c) provides that “[i]t is professional misconduct for an attorney to …

engage in conduct involving dishonesty, fraud, deceit or misrepresentation.” Mr. Viladegut

violated Rule 8.4(c) in his representation of Ms. Mestichelli and DM, AB, SG and AG, and

Mr. Lemus. The false statements discussed above that violated Rule 3.3 and Rule 8.1 also

violated Rule 8.4(c). In addition, the retention of unearned fees in many of these cases was

a violation of Rule 8.4(c). Attorney Grievance Comm’n v. McLaughlin, 372 Md. 467, 502-


                                             24
3 (2002). Finally, Mr. Viladegut also engaged in dishonest conduct when he told Ms.

Mestichelli that he would have to obtain a copy of DM’s SIJS petition from the court when

he had not filed such a petition and when he assured AB’s mother that “all was well” with

AB’s case when in fact the immigration court had ordered AB to be removed from the

country.

       General Violations

       Rule 8.4(a) provides that it is professional misconduct for a lawyer to violate a rule

of professional conduct. Rule 8.4(d) provides that it is professional misconduct for a

lawyer to “engage in conduct that is prejudicial to the administration of justice.”

       As indicated above, Mr. Viladegut violated several other rules of professional

conduct. No further discussion is necessary to conclude that he violated Rule 8.4(a).

       Mr. Viladegut violated Rule 8.4(d) in that his misconduct adversely affected the

administration of justice in the immigration court and impaired public confidence in the

legal system. Attorney Grievance Comm’n v. Riely, 471 Md. 458, 499 (2020) (misconduct

is prejudicial to the administration of justice when it adversely affects the actual operation

of the legal system); Attorney Grievance Comm’n v. Agbaje, 438 Md. 695, 717 (2014)

(conduct that impairs public confidence in the legal system is conduct prejudicial to the

administration of justice).

       Mr. Viladegut’s failure to diligently pursue his clients’ immigration matters and

protect their interests resulted in multiple continuances, imperiled successor counsel’s

efforts to rectify his mistakes and, in the case of Mr. Lemus, may have contributed to Mr.

Lemus’ deportation. In addition, Mr. Viladegut’s conduct towards his clients, various


                                             25
tribunals, and the grievance process has the potential to impair public confidence in the

legal system, which is also prejudicial to the administration of justice.10

                                                III

                                          Sanction

       As this Court has frequently stated, the sanction in an attorney disciplinary

proceeding is intended to protect the public from an attorney who fails to satisfy standards

of professional conduct, to deter similar misconduct by other attorneys, and to maintain

public confidence in the legal system. In devising the appropriate sanction, we consider

not only the misconduct itself, but also any aggravating or mitigating factors present in the

particular case. In doing so, we refer to a list of factors identified by the American Bar

Association. See Attorney Grievance Comm’n v. Blatt, 463 Md. 679, 707-8 n.19 (2019)

(listing aggravating and mitigating factors).

       Aggravating and Mitigating Factors

       The hearing judge found that seven aggravating factors were proved by clear and

convincing evidence: selfish motive, pattern of misconduct, multiple violations, bad faith

obstruction, failure to acknowledge the wrongfulness of conduct, failure to make

restitution, and vulnerable victims. Those findings are amply supported by the record.

       A selfish motive was established by the fact that Mr. Viladegut accepted fees he did

not earn, failed to return unearned fees, made knowing and intentional misrepresentations


       10
         Although the hearing judge did not relate his finding of inappropriate physical
contact by Mr. Viladegut with Ms. Mestichelli specifically to the violation of this rule, in
our view, that incident also supports the finding of a violation of Rule 8.4(d).



                                                26
to the clients and their family members regarding the status of their cases, and abandoned

his clients and their cases. He also engaged in a pattern of misconduct because he

mishandled funds, made misrepresentations, and abandoned clients in several different

matters.    Inevitably, that misconduct involved multiple violations of the rules of

professional conduct with respect to each client. He also failed to make restitution to any

of his clients.

       Mr. Viladegut also engaged in bad faith obstruction of Bar Counsel’s investigation

by ignoring numerous requests for information and, when he did communicate with Bar

Counsel, by requesting an extension of time and promising a response that never came. He

never acknowledged the wrongfulness of his conduct to either his clients or Bar Counsel.

       Each of Mr. Viladegut’s clients was a vulnerable victim. Each was at risk of

removal from the United States, and thus a member of a marginalized group that may suffer

severe consequences from attorney misconduct. Attorney Grievance Comm’n v. Landeo,

446 Md. 294, 352-53 (2016).

       Mr. Viladegut bore the burden of proving any mitigating factors by a preponderance

of the evidence. Maryland Rule 19-727(c). He did not participate in these proceedings

and thus did not offer, much less prove, any mitigating factors. However, absence of a

prior disciplinary record is a mitigating factor – a mirror image of the aggravating factor

of prior disciplinary offenses. Given the absence of any evidence that Mr. Viladegut had

incurred prior discipline, the hearing judge appropriately credited him with the mitigating

factor, as do we.




                                            27
       Discussion

       It is evident from the record of this case that a sanction of disbarment is necessary

to protect other potential clients – especially vulnerable immigration clients – from the

same neglect and mishandling of their cases, misappropriation of fees paid, and failure to

cooperate with successor counsel.      We hope that such a sanction will deter similar

misconduct by other attorneys who may be called upon to represent similar clients.

       Disbarment – the most serious sanction we can impose – is also necessary to protect

public confidence in the legal system.       Mr. Viladegut repeatedly made intentional

misrepresentations to courts, clients, and Bar Counsel – a pattern of misconduct that cannot

be countenanced if the legal system is to function properly.

       We have disbarred attorneys for similar misconduct in the past. E.g., Attorney

Grievance Comm’n v. Blair, 44 Md. 387 (2014) (disbarring attorney who abandoned client,

retained unearned fees, and failed to participate in grievance proceedings); Attorney

Grievance Comm’n v. Kaufman, 446 Md. 404 (2019) (disbarring attorney who abandoned

client and failed to respond to Bar Counsel’s requests for information).

       For the reasons set forth above, we disbarred Mr. Viladegut.




                                            28
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/54a19agcn.pdf